 


109 HR 4105 IH: Perquimans River Wild and Scenic River Study Act of 2005
U.S. House of Representatives
2005-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4105 
IN THE HOUSE OF REPRESENTATIVES 
 
October 20, 2005 
Mr. Butterfield introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the Wild and Scenic Rivers Act to designate the Perquimans River and its tributaries in Perquimans County, North Carolina, for study for potential addition to the National Wild and Scenic Rivers System, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Perquimans River Wild and Scenic River Study Act of 2005. 
2.Designation of Perquimans River and its tributaries in Perquimans County, North Carolina, for study for potential addition to National Wild and Scenic Rivers System 
(a)DesignationSection 5(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1276(a)) is amended by adding at the end the following new paragraph: 
 
(139)Perquimans River, North CarolinaThe Perquimans River and its tributaries in Perquimans County, North Carolina.. 
(b)Time for submissionNot later than three years after the date of the enactment of this Act, the Secretary of the Interior shall submit to Congress a report containing the results of the study required by the amendment made by subsection (b).  
 
